 EBASCO SERVICES INCORPORATED617ville,Florida, excluding the bookkeeper,2 and supervisors asdefined in the Act.[Text of Direction of Election omitted from publication.]2 In accord with our usual practice,we shall exclude the bookkeeper,as she does not havea sufficient community of interest with the other employees.PreferredOil Company, 77NLRB 770.EBASCO SERVICES INCORPORATEDandJAMES E. ELSEAINTERNATIONAL BROTHERHOOD OF BOILERMAKERS, IRONSHIPBUILDERS AND HELPERS OF AMERICA, AFL; DIS-TRICT LODGE 57 INTERNATIONAL BROTHERHOOD OFBOILERMAKERS, IRON SHIPBUILDERS AND HELPERS OFAMERICA, AFL; LOCAL 679 INTERNATIONAL BROTHER-HOOD OF BOILERMAKERS, IRON SHIPBUILDERS ANDHELPERS OF AMERICA, AFL; LOCAL 363 INTERNATIONALBROTHERHOOD OF BOILERMAKERS, IRON SHIPBUILDERSAND HELPERS OF AMERICA, AFLandJAMES E. ELSEA.Cases Nos. 14-CA-940 and 14-CB-188. December 30, 1953DECISION AND ORDEROn July 31, 1953, Trial Examiner Louis Plost issued his In-termediate Report in the above-entitled proceeding, find thatthe Respondents had engaged in and were engaging in certainunfair labor practices, and recommending that they cease anddesist therefrom and take certain affirmative action as setforth in the Intermediate Report attached hereto. Thereafter,theRespondents filed exceptions to the Intermediate Reportand supporting briefs. iThe Board has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed. The Boardhas considered the Intermediate Report, the Respondents'exceptions and briefs, and the entire record in this case, andhereby adopts the findings, conclusions, and recommendationsof the Trial Examiner, with the following additions and modifi-cations:1.The Trial Examiner found that the 1950 Agreement be-tween Respondent Ebasco and Respondent International Unionwas invalid ab inito and is presently violative of the Act. Weagree.iThe Respondents' request for oral argument is denied because the record and the Re-spondents' exceptions and briefs, in our opinion, adequately present the issues and positionsof the parties.107 NLRB No. 143. 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs set forth in the Intermediate Report, Ebasco, the Respond -ent Company,is engagedin construction and engineering workin the public utility and industrial fields. On September 5, 1950,Ebasco and Respondent International Brotherhood of Boiler-makers, Iron Shipbuilders and Helpers of America, AFL,executed a "National Agreement" applicable throughout theUnited States and Canada, and pertaining to all of Ebasco's con-struction work. In 1952 and early 1953, Ebasco and RespondentInternationalwere operatingunder and giving effect to the1950agreement,which provided in part:The Contractorrecognizesthe Union as the sole bar-gaining agentfor all of its construction employees in theperformance of all workcomingwithin the terms of thisagreement and agreestowork the hours, pay the wagesand abide by the rules and regulations established oragreedupon by the Union,and agreesto employ onlyBoilermakers and Boilermaker Helpers in the performanceof the work included within the scope of this agreement;provided,however, that all of theforegoingshall besubject to the provisions of any and all existing laws.Without amplification of their position, Respondent Unionshave urged the Board to construe the 1950 contractas assuringonly that members of the Respondent Unions "would not berequired to work alongside of unqualified mechanics." Sucha construction, however, is justified by neither the language ofthe 1950agreementquoted above, nor by any other provisionin the contract. Rather, we think it apparent that the plainmeaningof the term "Boilermaker and Boilermaker Helpers"in the context in which itis usedis to obligate Ebasco to em-ploy only members of Respondent International or its sub-ordinate locals--a practice clearly unlawful under the Act.Nor is the contract purged of illegality,as Ebascocontends,by the portion of the quotedlanguagewhich purports to makethe illegalunion-security provision "subject to the provisionsof any and all existing laws." The Board and the courts haveheld uniformly that so-called"savings" or"separability"clauses, which recognize the controlling effect of applicablelaws, or which modify union-security provisions to conform toexistinglaws with which they maybe in conflict, do not validateagreementscontaining unlawful restrictions on employment.2There is nothing in the record, moreover, to indicate thatRespondent Ebasco and Respondent International Union did notintend to enforce the unlawful employment restriction in the 1950Z N. L R. B. v. Gaynor News Co., 197 F. 2d 719 (C. A. 2), 345 U. S. 962 (case restored todocket for reargument); Red Star Express Lines v. N. L. R B., 196 F. 2d 78 (C. A. 2);Unique Art Manufacturing Co., 83 NLRB 1250; Reading Hardware Corporation, 85 NLRB 610,611;Essex County and Vicinity Dist. Council of Carpenters, etc., 95 NLRB 969, 985, 993;Green Bay Drop Forge Co., 97 NLRB 642, 643; Gottfried Baking Co., Inc., 103 NLRB 227. EBASCO SERVICES INCORPORATED619contract. Indeed, as is more particularly noted below and in theIntermediate Report, the record demonstrates that the intentionto enforce the provision was in fact carried out in an unlawfulmanner. Consequently, we find that by maintaining in being the1950 contract during 1950 and 1953, Respondent Ebasco violatedSection 8 (a) (1) and 8 (a) (2) and 8 (a) (3) of the Act, and Re-spondent International Union violated Section 8 (b) (1) (A) and 8(b) (2). 32.We also agree with the Trial Examiner's finding that the1950 National Agreement was unlawfully administered at Re-spondentEbasco's Joppa project. In so finding, we relyparticularly upon the following factors, which aside from thematter of the demeanor of the witnesses concerned,4 provideweighty, and to a certain degree independent, support of theTrial Examiner's refusal to credit the exculpatory testimonyoffered by the Respondents:(a) The provisions of Respondent Local 363's "working rulescovering construction work":5 The "working rules" are theembodiment of a 1950 agreement, subsequently amended, be-tween Local 363 and a contractors' negotiating committee withrespect to wages and working conditions in field constructionwithin the territorial jurisdiction of Local 363. These Ruleswere "followed" at the Joppa project with respect to "contractrelations that affected the employer and the union." Like the1950 National Agreement," the rules provided that the con-tractor "agrees to employ only Boilermakers and Helpers";that the "toolroom man shall be a member of Lodge No. 363";and that competent "Boilermakers and Helpers" shall replacepersons hired by the contractor because the Union did not fillthe contractor's requests for men. 6(b) The pretrial admissions of Dunn: Dunn, the business agentofLocal 363, denied that the Joppa project was a closed shop.However, in a pretrial statement which was introduced intoevidence, and which was affirmed as being "still true and cor-'See N. L. R. B v. F. H. McGraw & Co., 206 F. 2d 635, 32 LRRM 2220, 2223 (C. A. 6);Red Star Express Lines v. N L. R. B., 196 F. 2d 78, 81 (C. A. 2); accord: N. L. R. B. vChilds Co., 195 F 2d 617, 618-619 (C. A. 2); N L. R. B. v. Acme Mattress Co., 195 F 2d524, 525, 528 (C. A. 7); Port Chester Electrical Construction Corporation, 97 NLRB 354, 355;Monolith Portland Cement Company, 94 NLRB 1358, 1361-1365; Hager and Sons Hinge Mfg.Co., 80 NLRB 163, 165.4 "Nothing in the statutes suggests the Labor Board should not be influenced by the ex-aminer's opportunity to observe the witnesses he hears and sees and the Board does not,"N. L. R. B. v. Universal Camera Corporation, 340 U S. 474, 495. "An examiner's findings onveracitymust not be overruled without a very substantial preponderance in the testimony asrecorded." Ibid., 190 F. 2d 429, 430 (C A. 2).5See Heating, Piping and Air Conditioning Contractors New York Assn., 102 NLRB 1646, andPhiladelphia IronWorks, 103 NLRB 1017, where the Board, in determining the legality ofunion-security provisions, looked, respectively, to the rules of a joint adjustment boardand the Union's rules--both of which were incorporated into the contracts by reference.6Similar provisions allowing the hiring of nonunion members when the employer's needsare not satisfied,have been considered with disfavor in finding illegality in union-securityprovisions. See Julius Resnick, Inc., 86 NLRB 38, 39-40; Mundet Cork Corporation, 96 NLRB1142, 1145; Red Star Express Lines v. N. L. R. B., 196 F 2d 78 (C. A. 2). 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDrect." Dunn admitted that all employees at the Joppa projectwere either members of his own local or "members of otherlocals cleared for the job with my office." In the same state-ment Dunn also admitted that "all the requirements of Ebascofor boilermakers at the Joppa job have been filled by workorders placed with my office usually by the general foreman." T(c) The testimony of John Moore: Moore, a boilermaker atthe Joppa project, testified without specific contradiction thathe was "referred" to the Joppa job by Dunn. The "referral"was a slip of paper upon which was listed the name of Re-spondent International, Moore's union serial number, and thename of the job steward to whom Moore reported.(d) The discriminatory discharge of James Elsea: As set forthin the Intermediate Report, Elsea, who had incurred the dis-favor of Respondent Local 363 and Respondent District Lodge 57,was discriminatorily discharged pursuant to the 1950 NationalAgreement by Respondent Ebasco upon Local 363's unlawfulrequest.We are convinced, therefore, that the 1950 National Agreementwas administered at the Joppa project as establishing a closedshop; that, pursuant to the intendment of the agreement andLocal 363's "working rules," boilermakers were hired at theJoppa project under a referral system, which was applied dis-criminatorily in favor of members of Respondent Internationalor its subordinate locals; 8 and that, also pursuant to the 1950National Agreement and Local 363's "working rules," Local363 exercised unlawful powers over the job-retention rights ofemployees at the Joppa project. Accordingly, we find thatRespondent Ebasco, in violation of Section8 (a) (1), 8(a) (2),and 8 (a) (3) of the Act, and Respondent International Unionand Respondent Local 363, in violation of Section 8 (b) (1) (a)and 8 (b) (2), unlawfully enforced and administered the 1950National Agreement.93.As indicated above,we agreewith the Trial Examiner'sfinding that Respondent Ebasco, acting pursuant to the 1950NationalAgreement with Respondent International Union,discriminatorily discharged James Elsea upon the unlawful7 "When the witness testified that his prior statement was true, the prior statement be-comes substantive evidence . . . ," Wigmore, Evidence (2nd. Ed.), Sec. 1018, p. 139 of 1951Pocket Supplement. Accord: Steward v. B. & O. Railroad Company, 137 F. 2d 527 (C A. 2);Zimberg v. U. S., 142 F. 2d 133, 136 (C. A 2); Root-Carlin, Inc., 92 NLRB 1213, footnote 3;Trafford Coach Lines. 97 NLRB 938, 99 NLRB 399.8 The hiring of employees through a union is unlawful where there is evidence that the Uniondiscriminated in supplying the personnel. Hunkin-Conkey Construction Company, 95 NLRB423, 435. Accord: National Union of Marine Cooks and Stewards, 90 NLRB 1099, 1100-1102;Missouri Boiler & Sheet Iron Works, 93 NLRB 319. 320; Portchester Electrical ConstructionCorporation, 97 NLRB 354, 355, footnote 4.9Mundet Cork Corporation, 96 NLRB 1142, 1145; Boss Overall Cleaners, 100 NLRB 1210,1236; Local 1664 (Dock Division) ILA District Council No. 1, et al., 103 NLRB 1217; Phila-delphia Iron Works, 103 NLRB 596; N. L. R. B. v. F. H. McGraw Co., 206 F. 2d 635 (C. A. 6);N. L. R. B. v. Gaynor News, 197 F. 2d 719 (C. A. 2), 345 U. S. 962 (case restored to docketfor reargument). EBASCO SERVICES INCORPORATED621request of Respondent Local 363. Ebasco thereby violatedSection 8 (a) (1) and 8 (a) (3) of the Act, and the InternationalUnion and Local 363 thereby violated Sections 8 (b) (1) (A) and8 (b) (2). However,in so finding,we do not rely upon the portionofElsea'stestimony with respect to his conversation onJanuary 2, 1953, with Whirledge, "the pusher," in which Elsearelated that Whirledge had said that he (Whirledge) had beentold by Jacquot that Jacquot was going to discharge Elsea. Suchtestimony is hearsay and therefore incompetent.4.The Trial Examiner found that by the conduct of Blevins,the business manager and agent of Respondent District Lodge57, in threatening Elsea with loss of employment, both Re-spondent District Lodge 57 and Respondent Local 679 violatedSection 8 (b) (1) (A) of the Act. We disagree. District Lodge 57is responsible for the acts of its business manager and agent,and accordingly is liable under Section 8 (b) (1) (A) for Blevin'scoercive threats to Elsea. However, neither the fact that Local679 is a subordinate local of District Lodge 57, nor the factthat Local 679 has territorial jurisdiction over Chattanooga,Tennessee,where the coercive threats were made, can renderLocal 679 responsible for Blevins' conduct. As there is noevidence of any overt acts committed by Local 679 or itsagents,we shall order the complaint dismissed insofar as itallegesthat Local 679 violated the Act.THE REMEDYAs the TrialExaminer recommended,we shall order Re-spondent Ebasco,Respondent International Union, and Re-spondent Local 363, jointly and severally, to make whole JamesElsea,in the manner set forth in the Intermediate Report, forany loss of pay suffered as the result of his discriminatorydischarge. The Regional Director is hereby directed to take allreasonable measures to assure that the back-pay liability isborne equally by Respondent Ebasco on the one hand, andRespondent International Union and Respondent Local 363 on theother.Respondent Ebasco asserted in its brief that it had terminatedits construction contract with respect to the Joppaproject, andno longer had access thereto. We shall nevertheless, as theTrial Examiner recommended,order Ebasco to post notices atthe Joppa project, because the appropriateness of the postingprovision can best be resolved in the compliance stage of thisproceeding.ORDERUpon the entire record in the case, and pursuant to Section 10(c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that:337593 0 - 55 - 41 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDI.The Respondent, Ebasco Services Incorporated, New YorkCity, New York, its officers,agents,successors, and assignsshall:(a) Cease and desist from:(1)Giving effect to, performing, or in any way enforcing theSeptember 5, 1950, National Agreement with InternationalBrotherhood of Boilermakers, Iron Shipbuilders and Helpers ofAmerica, AFL, or any other understanding or bargainingagreementit may have regarding the enforcement of the WorkingRules of said International Union or its affiliates, and fromenteringinto or enforcing any extension, renewal, modification,or supplement to such National Agreement or other bargainingagreementcontaining union-security provisions, except asauthorized by the proviso to Section 8 (a) (3) of the Act.(2) Encouraging membership in the said International Unionor its subordinate Districts or Locals, or in any other labororganization, by discharging any of its employees, or by dis-criminating in any other manner in regard to their hire andtenureofemployment or any term or condition of theiremployment, except to the extent permitted by Section 8 (a)(3) of the Act.(3) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rights guaran-teed in Section 7 of the Act, except to the extent that such rightsmay be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorizedin Section 8 (a) (3) of the Act.(b)Take the following affirmative action, which the Boardfinds will effectuate the policies of the Act:(1)Withdraw and withhold all recognition from InternationalBrotherhood of Boilermakers, Iron Shipbuilders and Helpers ofAmerica, AFL, and from District Lodge 57 and Local 363, In-ternational Brotherhood of Boilermakers, Iron Shipbuilders andHelpers of America, AFL, and from any other subordinateLodge or Local, or any successor labor organizations thereto,as the representative of its employees for the purpose ofdealingwith them in regard to grievances, labor disputes,wages,rates of pay, hours of employment, or other conditionsof employment, unless and until such labor organizations shallbe certified by the National Labor Relations Board as the rep-resentatives of the employees concerned.(2) Jointly and severally with Respondent International Unionand Respondent Local 363 make whole James E. Elsea, in themanner set forth in the section of the Intermediate Reportentitled "The Remedy" and hereinabove, for any loss of payhe may have suffered because of the discrimination against him.(3)Preserve and, upon request make available to the Boardor its agents, for examination and copying, all payroll records,timecards,personnel records and reports, and all otherrecords necessary to determine the amount of back pay dueunder the terms of this Order. EBASCO SERVICES INCORPORATED623(4) Post at its Joppa, Illinois, project, copies of the noticeattached hereto and marked "Appendix A."10 Copies of saidnotice, to be furnished by the Regional Director of the Four-teenth Region, shall, after being duly signed by the Respond-ent Company's representative, be posted by said Respondentimmediately upon receipt thereof and maintained byitfor sixty(60) consecutive days thereafter in conspicuous places, in-cluding all places where notices to employees are customarilyposted. Reasonable steps shall be taken by said Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(5) Notify the Regional Director for the Fourteenth Region, inwriting, within ten (10) days from the date of this Order, whatsteps it has taken to comply herewith.II.The Respondent, International Brotherhood of Boiler-makers, Iron Shipbuilders and Helpers of America, AFL, itsofficers,representatives,agents,successors,and assigns,shall:(a) Cease and desist from:(1) Restraining or coercing the employees of RespondentEbasco Services Incorporated in the exercise of the rightsguaranteed in Section 7 of the Act, except to the extent thatsuch rights maybe affected by an agreement requiring member-ship in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) thereof.(2) Attempting to cause, or causing, Respondent Ebasco, itsofficers,agents,successors,or assigns,to discharge,suspend,layoff, or in any other manner discriminate against its em-ployees in regard to their hire or tenure of employment, or anyterm or condition of employment in order to encourage member-ship in said International Union or its subordinate Locals orLodges, except as authorized in Section 8 (a) (3) of the Act.(3) Giving any effect to, performing, or enforcing the Sep-tember 5, 1950, National Agreement with Respondent Ebasco, orto any understanding or agreement it may have regarding saidcontract, or entering into any extension, renewal, or modifica-tion of said contract.(4) Requiring employees of, or applicants for employmentwith, Respondent Ebasco to obtain clearances or job referralsfrom said Respondent International Union and/or its sub-ordinate Locals or Lodges as a condition of employment, unlesssuch clearances and referrals are made on a nondiscriminatorybasis pursuant to an agreement entered into inconformity withSection 8 (a)-(3) of the Act.(5) In any other manner interfering with, restraining, orcoercing employees of Respondent Ebasco in the exercise ofthe rights guaranteed in Section 7 of the Act, except to theio in the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDextent that such rights may be affected by an agreement re-quiringmembership in a labor organization as a condition ofemployment,as authorized by Section 8 (a) (3)of the Act.(b) Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(1) Jointly and severally with Respondent Ebasco and Re-spondent International Union,make whole James E. Elsea,in the manner set forth in the section of the IntermediateReport entitled"The Remedy"and hereinabove,for any lossofpay he may have suffered because of the discriminationagainst him(2) Post in conspicuous places in its business offices, andinallplaceswhere notices to members are customarilyposted, copies of the notice attached hereto and marked as"Appendix B." ,u Copies of said notice, to be furnished by theRegionalDirector for the Fourteenth Region,shall,afterbeingdulysigned by an authorized representative,be postedby Respondent International Union immediately upon receiptthereof and be maintained by it for a period of sixty (60) con-secutive days thereafter. Reasonable steps shall be taken toinsure that said notices are not altered,defaced, or coveredby any other material.(3)Mail signed copies of the notice attached hereto andmarked "Appendix B" to the Regional Director for theFourteenth Region,forposting,Respondent Ebasco beingwilling, at Ebasco's Joppa project where notices to employeesare customarily posted.Copies of the notice,to be furnishedby the Regional Director for the Fourteenth Region,shall bereturned forthwith to the Regional Director after they havebeen signed by an authorized representative of RespondentInternational Union,for such posting.(4) Notify the Regional Director for the Fourteenth Region,inwriting, within ten(10) days from the date of this Order,what steps it has taken to comply herewith.III.The Respondent,Local 363, International BrotherhoodofBoilermakers,Iron Shipbuilders and Helpers of America,AFL, its officers,representatives,agents,successors, andassigns,shall:(a) Cease and desist from:(1) Restraining or coercing the employees of RespondentEbasco Services Incorporated in the exercise of the rightsguaranteed in Section 7 of the Act, except to the extent thatsuch rightsmay be affected by an agreement requiringmembership in a labor organization as a condition of employ-ment, as authorized in Section 8 (a) (3) thereof.(2) Attempting to cause, or causing, Respondent Ebasco, itsofficers,agents, successors,or assigns,todischarge, suspend,layoff,or in any other manner discriminate against its em-ployees in regard to their hire or tenure of employment orany term or condition of employment in order to encouraget1See footnote 10, supra. EBASCO SERVICES INCORPORATED625membership in said Local 363, except as authorized in Section8 (a) (3) of the Act.(3) Requiring employees of, or applicants for employmentwith, Respondent Ebasco to obtain clearances or job referralsfrom said Respondent Local 363 as a condition of employment,unless such clearances and referrals are made on a nondis-criminatory basis pursuant to an agreement entered into inconformity with Section 8 (a) (3) of the Act.(4) In any other manner interfering with, restraining, orcoercing employees of Respondent Ebasco in the exercise ofthe rights guaranteed in Section 7 of the Act, except to theextent that such rights may be affected by an agreementrequiringmembership in a labor organization as a conditionof employment,as authorized by Section 8 (a)(3) of the Act.(b) Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(1) Jointly and severally with Respondent Ebasco and Re-spondent International Unionmake whole, in the manner setforth in the section of the Intermediate Report entitled "TheRemedy"and hereinabove,James E. Elsea for any loss ofpay he may have suffered because of the discrimination againsthim.(2) Post in conspicuous places in its business offices, andinallplaceswhere notices to members are customarilyposted, copies of the notice attached hereto and marked as"Appendix C."2 Copies of said notice,to be furnished by theRegionalDirector for the Fourteenth Region, shall, afterbeing duly signed by an authorized representative,be postedby Respondent Local 363,immediately upon receipt thereofand be maintained by it for a period of sixty(60) consecutivedays thereafter.Reasonable steps shall be taken to insurethat said notices are not altered,defaced,or covered by anyother material.(3)Mail signed copies of the notice attached hereto andmarked "Appendix C " to the Regional Director for theFourteenth Region, for posting, Respondent Ebasco beingwilling, in places where notices to employees are customarilyposted at the Joppa project.Copies of the notice, to befurnished by the Regional Director for the Fourteenth Region,shall,after being signed by an authorized representative ofRespondent Local 363, be returned forthwith to the RegionalDirector for such posting.(4) Notify the Regional Director for the Fourteenth Region,inwriting,within ten (10) days from the date of this Order,what steps it has taken to comply herewith.IV.TheRespondent,DistrictLodge 57,InternationalBrotherhood of Boilermakers,Iron Shipbuilders and Helpersof America,AFL, its officers,representatives, agents,succes-sors,and assigns,shall:u See footnote 10, supra. 626DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Cease and desist from threatening employees of Re-spondent Ebasco Services Incorporated with loss of employ-ment, or in any other manner interfering with, restraining,or coercing employees of Respondent Ebasco in the exerciseof the rights guaranteed in Section 7 of the Act, except to theextent that such rights may be affected by an agreementrequiring membership in a labor organization as a conditionof employment,as authorized by Section 8 (a)(3) of the Act.(b) Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(1) Post in conspicuous places in its business offices andinallplaceswhere notices to members are customarilyposted,copiesofthenotice attached hereto and marked"Appendix D." 3 Copies of said notice,to be furnished by theRegionalDirector for the Fourteenth Region, shall, afterbeing duly signed by an authorized representative, be postedby Respondent District Lodge 57 immediately upon the receiptthereof and be maintained by it for a period of sixty (60)consecutive days thereafter.Reasonable steps shall be takentoinsure that said notices are not altered,defaced, orcovered by any other material.(2) Notify the Regional Director for the Fourteenth Region,inwriting,within ten(10) days from the date of this Order,what steps it hhs taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and ithereby is,dismissed insofar as it alleges that RespondentLocal 679,International Brotherhood of Boilermakers, IronShipbuilders and Helpers of America,AFL, has engaged inany unfair labor practices.Member Murdock took no part in the consideration of theabove Decision and Order.uSee footnote 10, supra.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelations Board,and in order to effectuate the policies of theNational Labor Relations Act, as amended,we hereby notifyour employees that:WE WILL NOTgive effect to, perform,or in any wayenforce the September 5, 1950, National Agreement withInternationalBrotherhood of Boilermakers,Iron Ship-buildersand Helpers of America,AFL, orany otherunderstanding or bargaining agreement we may haveregarding the enforcement of the Working Rules of saidInternationalUnion or its affiliates,and we will not EBASCO SERVICES INCORPORATED627enter into or enforce any extension,renewal, modification,orsupplement to such National Agreement or otherbargaining agreement containing union-security provi-sions, except as authorized by the proviso to Section 8 (a)(3) of the Act.WE WILL NOT encourage membership in the saidInternational Union or its subordinate Districts or Locals,or in any otherlabor organization,by discharging anyofour employees, or bydiscriminatingin any othermanner in regard to their hire and tenure of employment,or any term or condition of their employment, except tothe extent permitted by Section 8 (a) (3) of the Act.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise ofthe rights guaranteed in Section 7 of the Act, except tothe extent that such rights may be affected by an agree-ment requiring membership in a labor organization as acondition of employment, as authorized in Section 8 (a) (3)of the Act.WE WILL withdraw and withhold all recognition fromInternationalBrotherhood of Boilermakers, Iron Ship-builders and Helpers of America, AFL, and from DistrictLodge 57 and Local 363, International Brotherhood ofBoilermakers, Iron Shipbuilders and Helpers of America,AFL, and from any other subordinate Lodge or Local, orany successor labor organizations thereto, as the repre-sentative of our employees for the purpose of dealingwith them in regard to grievances, labor disputes,wages,rates of pay, hours of employment, or other conditionsof employment, unless and until such labor organizationsshall be certified by the National Labor Relations Boardas the representatives of the employees concerned.WE WILL make James E. Elsea whole for any loss ofpay he may have suffered as a result of the discriminationpracticed against him.All our employees are free to become, remain, or to refrainfrom becoming members of the above-named unions, or anyother labor organizations, except to the extent that this rightmay be affected by an agreement authorized by Section 8 (a) (3)of the Act.EBASCO SERVICE INCORPORATED,Employer.Dated ................By ....................................................(Representative)(Title)This noticemust remainposted for 60 days after the dateof posting, and must not be altered, defaced, or covered byany other material. 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX BTO ALLMEMBERS OF INTERNATIONAL BROTHERHOODOF BOILERMAKERS,IRON SHIPBUILDERS AND HELPERSOF AMERICA,AFL, AND EMPLOYEES OF EBASCO SERVICESINCORPORATEDPursuant to a Decision and Order of the National LaborRelations Board, and in order to effectuate the policies of theNational Labor Relations Act, as amended, we hereby notifyyou that:WE WILL NOT restrain or coerce the employees ofEbasco Services Incorporated in the exercise of the rightsguaranteed in Section 7 of the Act, except to the extentthat such rights may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment, as authorized in Section 8 (a) (3) thereof.WE WILL NOT attempt to cause, or cause EbascoServices Incorporated, its officers, agents, successors, orassigns,to discharge, suspend, layoff, or in any othermanner discriminate against its employees in regard totheir hire or tenure of employment or any term or con-dition of employment in order to encourage membershipin this International Union or its subordinate Locals orLodges, except as authorized in Section 8 (a) (3) of theAct.WE WILL NOT give any effect to, perform, or enforcethe September 5, 1950, National Agreement with EbascoServices Incorporated, or to any understandingor agree-ment this International Union may have regarding saidcontract, and we will not enter into any extension, re-renewal, or modification of said contract.WE WILL NOT require employees of, or applicants foremployment with, Ebasco Services Incorporated to obtainclearances or job referrals from this International Unionand/or its subordinate Locals or Lodges as a conditionofemployment, unless such clearances and referralsaremade on a nondiscriminatory basis, pursuant to anagreement entered into in conformity with Section 8 (a) (3)of the Act.WE WILL NOT in any other manner interfere with,restrain,or coerce employees of Ebasco Services In-corporated in the exercise of the rights guaranteed inSection 7 of the Act, except to the extent that such rightsmay be affected by an agreement requiring membershipin a labor organization as a condition of employment, asauthorized by Section 8 (a) (3) of the Act. EBASCO SERVICES INCORPORATED629WE WILLmake James E.Elsea whole for any loss ofpay he may have suffered as a result of the discriminationpracticed against him.INTERNATIONAL BROTHERHOOD OF BOILER-MAKERS, IRON SHIP BUILDERS, AND HELPERSOF AMERICA, AFL,Labor Organization.Dated ................By ....................................................(Representative)(Title)Thisnoticemust remain posted for60 days from the datehereof,and must not be altered,defaced, or covered by anyothermaterial.APPENDIX CNOTICETO ALL MEMBERS OF LOCAL 363, INTERNATIONALBROTHERHOOD OF BOILERMAKERS, IRON SHIPBUILDERSAND HELPERS OF AMERICA, AFL, AND TO ALL EM-PLOYEES OF EBASCO SERVICES INCORPORATEDPursuant to a Decision and Order of the National LaborRelations Board, and in order to effectuate the policies of theNational Labor Relations Act, as amended, we hereby notifyyou that:WE WILL NOTrestrainor coerce the employees ofEbasco Services Incorporated in the exercise of the rightsguaranteedin Section 7 of the Act, except to the extentthat such rights may be affected by an agreement re-quiring membership in a labor organization as a conditionof employment, as authorized in Section 8 (a) (3) thereof.WE WILL NOT attempt to cause, or cause, EbascoServices Incorporated, its officers,agents, successors,or assigns,to discharge, suspend, layoff, or in any othermanner discriminateagainstitsemployees in regard totheir hire or tenure of employment or any term of condi-tion of employment in order to encourage membershipin this Local, except as authorized in Section 8 (a) (3) ofthe Act.WE WILL NOT require employees of, or applicantsfor employment with, Ebasco Services Incorporated toobtain clearances or job referrals from this Local as a 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDconditionofemployment, unless such clearances andreferrals are made on a nondiscriminatory basis pursuantto an agreement entered into in conformity with Section8 (a) (3) of the Act.WE WILL NOT in any other manner interfere with,restrain, or coerce employees of Ebasco Services In-corporated,in the exercise of the rights guaranteed inSection 7 of the Act, except to the extent that such rightsmay be affected by an agreement requiring membershipin a labor organization as a condition of employment, asauthorized by Section 8 (a) (3) of the Act.WE WILL make James E. Elsea whole for any loss ofpay he may have suffered as a result of the discriminationpracticed against him.LOCAL363, INTERNATIONAL BROTHERHOODOF BOILERMAKERS, IRON SHIPBUILDERSAND HELPERS OF AMERICA, AFL,Labor Organization.Dated................By................................................(Representative)(Title)This notice must remain posted for 60 days from the datehereof, and must not be altered, defaced, or covered by anyother material.APPENDIX DNOTICETO ALLMEMBERS OF DISTRICT LODGE 57, INTERNATIONALBROTHERHOOD OF BOILERMAKERS,IRON SHIPBUILDERSAND HELPERS OF AMERICA, AFLPursuant to a Decision and Order of the National LaborRelations Board and in order to effectuate the policies of theNational Labor Relations Act, we hereby notify you that:WE WILL NOTthreaten employees of Ebasco ServicesIncorporated with loss of employment, and will not inany other manner interfere with, restrain,or coerceemployees of said Ebasco in the exercise of the rightsguaranteed in Section7of the Act,except to the extentthat suchrights may be affectedby anagreement requiring EBASCO SERVICES INCORPORATED631membership in a labor organization as a condition ofemployment, as authorized by Section 8 (a) (3) of the Act.DISTRICT LODGE 57, INTERNATIONALBROTHERHOOD OF BOILERMAKERS,IRON SHIPBUILDERS AND HELPERS OFAMERICA, AFL,LaborOrganization.Dated ................By....................................................(Representative)(Title)This notice must remain posted for 60 days from the datehereof and must not be altered, defaced, or covered by anyother material.Intermediate ReportSTATEMENT OF THE CASE(14-CA-940)Upon an amended charge filed May 14,1953,1 by James E. Elsea, an individual, the GeneralCounsel of the National Labor Relations Board, herein called the Board, by the RegionalDirector of its Fourteenth Region, (St. Louis, Missouri), issued a complaint dated May 15,1953,againstEbasco Services Incorporated,herein called the Respondent Company (orCompany) alleging that the Respondent Company had engaged in and wasengagingin unfairlabor practices within the meaning of Section 8 (a) (1), (2), and (3) and Section 2 (6) and (7) oftheNational Labor Relations Act, as amended, 61 Stat. 161, herein called the Act. Copiesof the complaint and the answer together with a notice of hearing were duly served upon theCompany, the International and various of its locals, herein called jointly the Unions, 2 andthe complainant, Elsea.With respect to the unfair labor practice the complaint alleged in substance that on or aboutSeptember 5, 1950,the Respondent Company entered into an illegal contract with InternationalBrotherhood of Boilermakers, Iron Shipbuilders, and Helpers of America, AFL, herein calledRespondent International, and is now maintaining and enforcing said illegal contract whichis enforced so that it requires employees to become and remain members of the Internationalor its subordinate locals and requires applicants for employment to be approved by saidUnions and further that on or about January 2, 1953, the Company discharged James E. Elsea,at the request of the said Unions, and has at all times since refused to reemploy him.On May 15, 1953, the Respondent Company filed an answer denying that it had engaged inany of the unfair labor practices alleged.(14-CB-188)Likewise on an amended charge filed by the aforesaid James E. Elsea on May 14, 1953,the Regional Director issued a complaint likewise dated May 15, 1953, against InternationalBrotherhood of Boilermakers, Iron Shipbuilders and Helpers of America, AFL; DistrictLodge 57, International Brotherhood of Boilermakers, Iron Shipbuilders and Helpers ofAmerica, AFL; Local 679, International Brotherhood of Boilermakers, Iron Shipbuilders andHelpers of America, AFL; Local 363, International Brotherhood of Boilermakers, Iron Ship-builders and Helpers of America, AFL, all herein jointly called the Unions (or RespondentUnions)allegingthat the Respondent Unions had engaged in and were engaging in unfair laborpractices within the meaning of Sections 8 (b) (1) (A) and 8 (b) (2) and 2 (6) and(7) of the Act.'The original charge was filed February 16, 1953.2 More specifically identified hereafter. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDCopies of the complaint, the charge, and notice of hearing were duly served on all partiesaffected.With respect to the unfair labor practices the complaint alleged in substance that:(a) At all times since on or about September 5, 1950, the Company and the RespondentUnion have been parties to, have maintained and have enforced, and are maintaining andenforcing an illegal written agreement by which employees of the Company as a conditionof employment must be members of the International and/or one of the Respondent Unionsand approved by them at the time of employment.(b) At all times since December 1, 1952, Local 363 has acted as the Company's agent inthe selection and employment of workers for the Company at the powerplant project locatedat Joppa, Illinois, in order to encourage and require membership in said Local 363 or someother local of the International.(c) On or about January 2, 1953, Respondent Unions by their officers, agents, and repre-sentatives caused the Company to discharge James E. Elsea by requesting the Company todischarge him or by refusing to grant their approval to his continued employment by theCompany and further that on or about January 2, 1953, James E. Elsea was discharged fromhis employment by the Company at the powerplant project located at Joppa, Illinois, and wasthereafter refused reinstatement.On May 15, 1953, the Respondent Unions filed an answer denying that they had engaged inany of the unfair labor practices as alleged in the complaint.On May 15, 1953, the Regional Director for the Fourteenth Region issued an "Order Con-solidating Cases," Nos. 14-CA-940 and 14-CB-188 and gave due notice thereof to all theparties. No consolidated complaint was issued by the Regional Director.Pursuant to notice a hearing was held at St. Louis, Missouri, June 15-16, 1953, beforeLouis Plost, the undersigned Trial Examiner. All the parties were represented by counsel,who are herein referred to in the names of their principals. All parties participated andwere afforded full opportunity to be heard, toexamine and cross-examine witnesses, to intro-duce evidence bearing upon the issues, to argue orally and to file briefs, proposed findingsof fact, and conclusions of law (either or all) with the undersigned. The parties did not argueorally. A date was set for the filing of briefs, conclusions, and/or findings.3At the close of the General Counsel's case-in-chief, and again at the close of the bearing,the undersigned denied motions by the Respondents to dismiss the complaint. The undersignedgranted a motion by the General Counsel to conform the pleadings to the proof with respectto spellings,names,places, and like minor variances. Briefs have been received from theGeneral Counsel and the Respondent Employer.Upon the entire record and from his observation of the witnesses, the undersigned makesthe following:FINDINGS OF FACTL THE BUSINESS OF THE RESPONDENT EMPLOYERIt is admitted that the Respondent Company, Ebasco Services Incorporated, is and has beenat all times material herein, a New York corporation with a principal office located in NewYork, New York. Respondent Company is engaged in construction and engineering work inpublic utility and industrial fields throughout the severalStates of the United States and main-tains branch offices at Chicago, Illinois, Washington, D. C., and Paris, France. The onlyfacility involved in this proceeding is a project located at Joppa, Illinois, where Respondent'Company is engaged in the construction of a powerplant for Electric Energey, Inc., whichhas contracted to furnish power to a plant of the Atomic Energy Commission at Paducah,Kentucky.During the calendar year 1952 Respondent Company received more than $2,000,000 frommaterials and services furnished by it to instrumentalities of interstate commerce. Duringthe calendar year 1952 Respondent Company received in excess of $100,000 from materialsand services furnished by it to Electric Energy, Inc., at the Joppa, Illinois, powerplantproject referred to above.The Company concedes that is engaged in commerce within the meaning of the Act.9On motion of the Company, made after the hearing, the date forfiling briefs,etc., wasextended by the Chief Trial Examiner to July 24. EBASCO SERVICES INCORPORATED633II.THE ORGANIZATIONS INVOLVEDInternational Brotherhood of Boilermakers, Iron Shipbuilders and Helpers of America, AFL;District Lodge 57, International Brotherhood of Boilermakers, Iron Shipbuilders and Helpersof America, AFL; Local 679, International Brotherhood of Boilermakers, Iron Shipbuildersand Helpers of America, AFL; and Local 363, International Brotherhood of Boilermakers,Iron Shipbuilders and Helpers of America, AFL; all of which are hereinafter collectivelyreferredto asthe Unions, are labor organizations within the meaning of Section 2 (5) of theAct, and admit employees of the Respondent Company to membership.Ill.THE UNFAIR LABOR PRACTICESA The contractIThere is no dispute that the Respondent Company and the Respondent International underdate of September5, 1950,negotiated,entered into,and are now operating under and givingeffect toa certaincontract 4 withrespect tothe employment of certain labor in which:4 The contract reads:NATIONAL AGREEMENTBetween theEBASCO SERVICES INCORPORATEDTwo RectorStreet,New York 6, N. Y.CompanyAddress(Hereinafter referred to as the "Contractor")and theINTERNATIONAL BROTHERHOOD OF BOILERMAKERS,IRON SHIP BUILDERS ANDHELPERS OF AMERICA(Hereinafter referred to as the "Union")This agreement shall be effective in all places within the boundaries of the UnitedStates,itspossessions and the Dominion of Canada where work is being performed bythe Contractor -- or by any person, firm or corporation owned or financially controlledby the Contractor, and shall apply exclusively to all of Contractor's field constructionwork(including construction,erection,rigging, unloading,fabrication,assembling,dismantling and repairing performed in the field)coming under the jurisdiction of theUnion.The Contractor recognizes the Union as the sole bargaining agent for all of its con-struction employees in the performance of all work coming within the terms of thisagreement and agrees to work the hours,pay the wages and abide by the rules andregulations established or agreed upon by the Union,and agrees to employ only Boiler-makers and Boilermaker Helpers in the performance of the work included within thescope of this agreement;provided,however, that all of the foregoing shall be subjectto the provisions of any and all existing laws.The Contractor shall have the right to send a General Foreman to supervise the workintoany territory where work is being performed,or is to be performed,and shallalso have the right to send mechanics who are especially skilled in some part of thework being performed, when local men skilled in this special work are unobtainable.Both parties further agree to be governed by the terms and provisions of the agree-ment effective October 1, 1949, creating the National Joint Board for Settlement ofJurisdictional Disputes.In consideration of the foregoing,the Contractor agrees that there shall be no lockoutof members of the Union, and the Union agrees that no stoppage of work or any strikeof its members shall be entered into pending the settlement of any dispute. It shall,however,notbe considered a violation of this agreement if members of the Unionrefuse to cross a picket line legally established in accordance with the laws of theBuilding and Construction Trades Department, It, likewise, shall not be considered alockout to lay off members of the Union when other labor organizations strike. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Contractor recognizes the Union as the sole bargaining agent for all of its construc-tion employees in the performance of all work coming within the terms of this agree-ment and agrees to work the hours, pay the wages and abide by the rules and regulationsestablished or agreed upon by the Union, and agrees to employ only Boilermakers andBoilermaker Helpers in the performance of the work included within the scope of thisagreement; provided, however, that all of the foregoing shall be subject to the provisionsof any and all existing laws.In the McGraw case 5 recently decided by the United States Court of Appeals, Sixth Circuit,the courtin passing on a similarcontract held:... whether the employees were actually coerced or not, the execution of such an agree-ment, without more, tends to encourage membership in a labor organization and con-stitutes an unfair labor practice.The court further held that Section 10 (b) of the Act which forbids the entry of findings ofunfair labor practices based upon conduct occurring more than 6 months' period to the filingand serving of charges did not apply to a charge with respect to such an illegal contract, foras long as the contract, in violation of the Act, continued in force, a continuing offense wasbeing committed.The undersigned finds that the contract existing between the Respondent Company and theinternational as herein found was invalid ab intitio and therefore further finds the said con-tract to be now violative of the Act.B The administration of the contractThe Respondent Company is engaged in erecting a powerplant costing in excess of onehundred million dollars at Joppa, Illinois.Jack Garvin, manager of labor relations for the Respondent Company's operations, testifiedthat he negotiated the agreement between the Company and the Respondent International; thathe determines the Company's labor policy; thatWe have never functioned under this agreement in respect to the so-called closed shopaspect of the agreement. We have followed continuously a policy of hiring over at thisproject and all others regardless of whether they were affiliated in the boilermakersin this instance oranyother union in other instances.John M. Graney, the Respondent Company's labor relationsmanager, onthe Joppa project,during all times material herein, testified:When Mr. Albright needs boilermakers, he would tell me he needed a certain numberfora certain shift. We would go through the files see if there were any available ofthat source. We would see if we had any laid off that had stayed around the area, andthen all those failing I would call Mr. Dunn's office and tell him we needed some boiler-makers.This agreement, entered into this 5th day of Sept., 1950, shall remain in full forceand effect for one year and continue thereafter from year to year unless notice toterminate or amend is given by either party to the other party at least sixty (60) daysprior to any anniversary date.FOR THE CONTRACTORFOR THEINTERNATIONAL BROTHERHOOD OFBOILERMAKERS,IRON SHIP BUILDERS ANDHELPERS OFAMERICABy /s/ F. C. GardnerBy /s/ Chas. J. MacGowanInternationalPresidentVice PresidentTitle5N. L. R. B.v, J. H. McGraw and Company and International Union of Operating Engineers,A. F. L., 206 F. 2d 635(C. A. 6). EBASCO SERVICES INCORPORATED635Albright is the Company's generalboiler superintendent on the Joppa project. Dunn is businessagent for Respondent Local No. 363.Graney further testified, he never inquired if an applicant for employment at Joppa ,wasa union or nonunion member" or whether he had been referred to the job by a union.The parties stipulated with respect to certain"Working Rules"established by the Unions.6With respect to these rules,which were published by the Unions,Graney testified:A, As much as I would get out of it, as much as I had to I followed this. (Referring tothe published rules).Q. How many did you have to?A.Well, I'll give you an example of that if I can here. The hours, wages, and so forth,they are pretty clear in here. Then there's a clause here that says all work comingunder the boilermakers jurisdiction will be assigned to boilermakers.In my discussionwith Mr. Connels what work comes under the boilermaker's jurisdiction.Q. Those working rules have been what you followed during the time that you werethere on the job,is that right?A. That's correct. The contract relations --those things affected the employer and theunion.The by-laws affecting the union and its member--no, I don't know if this thingexists in this book or not,but they are not subject, we don't negotiate those.Lawrence F. Dunn, business agent of Local No. 363, testified that when boilermakers wereneeded at the Joppa project by the Respondent "they would notify my office, and some timesthey would notify the foreman that they would need a certain amount of men." Dunn furthertestified that in all cases where boilermakers were hired on the Joppa project the RespondentCompany first got "in touch" with him and that "I refer these people to the job," however,Dunn maintained that he did not send applicants to the Joppa project with a "referral ship"which he defined as follows:Well, in my opinion a referral slip is a request for the men to be sent to work. I don'tknow how you would define it. It's referring them to the job.He testified that some, but not all, applicants were sent to the Joppa project with "a slip ofpaper" which was not a referral slip. As to this document he testified:The Witness:We don't have no slip referring them to the job. We have a card with thecompany's name,theman's name,and what the man can do,whether he is a mechanicor a welder.Trial ExaminerPLOST: Yes.The Witness:Then I have my signature on the bottom.Dunn also testified that"Idon't know of any one else that clears them[applicants]in"; andthat after he had furnished an applicant with a card stating "where the job was at, and whothe Forman was, and who the steward was and what company" then:I sent these slips with these boys. If they gave them to the foreman, I don't know.Conclusion as to the Administration of the ContractDespite the denials of the Respondents that the contract was not adhered to; that employeeswere not exclusively hired through the Unions; and that the Unions did not "refer" employeesto the Company,the undersigned is persuaded and finds that the entire record considered asa whole discloses quite the contrary, and further finds on all the evidence that in reality theCompany abrogated to the Unions the right to hire employees to perform work claimed withinthe Unions' jurisdiction, and is further persuaded and finds that such acts and conduct wereall pursuant to the illegal contract existing between the Respondents as herein found, whichthe undersigned finds on the entire record to have been treated and administered as establish-ing a closed shop.6 The Working Ruleswere admitted as General Counsel'sExhibit No. 2A. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDReferring to the McGraw case 7 the court found:Section 8(a) (1) and(3) of the National Labor Relations Act, as amended by the LaborManagement Relations Act of 1947,29 U. S.C. A., Section 158 (a) (1) and (3), providesthat it shall be an unfair labor practice for an employer to interfere with, restrain, orcoerce employees in the exercise of their rights to self-organization,under Section 7,tobargain collectively through representatives of their own choosing,or to refraintherefrom,"by discrimination in regard to hire or tenure of employment or any termor condition of employment."Section 8(b) (2) and(1) (A) ofthe Act provides that it shall be an unfair labor practicefor a labor organization or its agents:to cause or attempt to cause the employer todiscriminate against the employee in violation of Section 8 (a) (3); and to restrain orcoerce employees in the exercise of their rights to self-organization under Section 7.These sections of the Act are violated if an employer and a union execute,maintain,or enforce a closed shop agreement.National Labor Relations Board v. Electric VacuumCleaner Co., Inc.,315 U.S. 685; National Labor Relations Board v. Lloyd A. Fry RoofingCo., 193 F. 2d 324(C. A. 9). Further,the prohibitions contained in these sections of theAct are violated if the employer and the union arrange to agree to give union employeespriority in employment,whether through the device of requiring referral by the union, orotherwise.National Labor Relations Board v. Whittenberg Construction Co., 200 F. 2d157 (C.A. 6); National Labor Relations Board v. Jarka Corp.,of Philadelphia,198 F. 2d618 (C.A. 3); National Labor Relations Board v. G. McKee & Co., 196 F. 2d 636 (C. A. 5);Red Star Express Lines v. National Labor Relations Board, 196 F. 2d 78(C. A. 2).The undersigned finds on the entire record considered as a whole that the contract betweenthe Respondents as herein found was administered by the Respondent Company and the Re-spondent Unions in violation of the Act,more particularly Section 8 (a) (1), (2),and (3) and8 (b) (1) (A)and 8 (b) (2)thereof.C.The discriminatory discharge of James E. ElseaJames E. Elsea,testified he was a charter member of Local No. 679; that he was employedat the Joppa project by the Company in November 1952; that on December 19, he receivedpermission from Job Steward Tom West to be off. The length of the leave of absence granteddoes not appear. It seems that it was customary for leave of absence to be granted by jobstewards.On December 20 Elsea went to work on a job in Chattanooga,Tennessee.Elsea testifiedthat on Sunday,December 21, John Moore the acting steward on the Chattanooga job, cameto him and told him that A. A. Blevins the business agent of Local Union,679, which is amember of Lodge 57,subordinate to the Respondent International,had just told him "that hewas going to blackball all of us that didn't have a referral slip on the Job." 8According to Elsea's undenied testimony,here set out:When I heard he was going to blackball all of us that didn't have referrals I went outto see why.When I came up, why,we just spoke as usual, you know. I said I heard thatyou was going to blackball all of us that didn't, that don't have referrals on this job."Isaid,"Listen,Blevins,I'm over 300 miles from home working.I would like to be inmy home with my wife and children the same as you like to be with yours."He said,"Itdon'tmatter. I said you are getting off of this job. I've got eight mencoming on this lob."And I said,"Well, I'll tell you one thing,you didn't want to give mea referral to the job."He said,"No." And I said,"Well, if you don'twant to,that's allright,but I'll be on this lob until that man right there,Mr. Weigel,stops my pay."Elsea remained on the Chattanooga job until it was completed,December 27.Elsea further testified,without contradiction,and credibly,that on January 2, 1953, hereturned to the Joppa project and reported to one Whirledge,the "pusher" who had formerlyassigned his work.Elsea testified:7See footnote 5, supra8Moore and Herbert L Reynolds both testified without contraction that: (a) Blevins sentReynolds to call Moore; and(b) told Moore that men without referrals would be "black balled." EBASCO SERVICES INCORPORATED637Q. Now, then, what was your conversation with Mr. Whirledge?A. I asked him, I said, "Am I still in your gang? " He said. "Yes, I recken you are,you are still on my books."Whirledge then assigned Elsea to a job. At about 10:30 a. m. Whirledge came to Elsea andtold him he had been asked by Julius Jacquot, the general foreman of boilermakers, (who wasknown to the men as "Fish" and is so referred to in the record) if Elsea was "in the gang"and upon receiving an affirmative reply had instructed Whirledge to "send him down I amgoingto fire him," Elsea further testified:I said, "When do you want me to go? " He said, "You can eat your dinner before you go."He said, "And I want you to know right now that I do not have one thing to do with this,none whatsoever.Ihate to see you go, but," he said,"It is just one of them things.Either you go or I have to go. I have a job just like you've got.".Elsea then contacted Jacquot with whom he testified as holding the following conversation:I said, "Did you send for me? Hesaid, "No, I didn't send for you." I said, "Somebody'sgot their wires crossed here." I said, "Jim Whirledge sent me down, he said you wasgoing to fire me. " He said,"I never said no such a thing."I said, "Well--He said--I started off, then. "Well, I will just go on back to work. So he looked back."Oh, yes, by the way, How long have you been off from work? " I said, "I left here lastFriday." "Yes, I believe I did want to see you too." He said, "I am going to have tosend you to Larry Dunn."Elsea then pointed out that Dunn was in St. Louis and asked if a telephone call would suf-fice;was told "I don't care how you get in contact with him but you sure got to get in contactwith him some way"; Upon this Elsea asked Jacquot "If I make it all right with him, is itall right with you? " and was told by the General Foreman "if you make it all right withhim it don't matter to me."To this point, Elsea's testimony was entirely uncontradicted. Business Agent Blevins hadbeen called by the General Counsel, but neither Respondent recalled him to deny Elsea'stestimony, nor were Whirledge or Jacquot called to testify. The undersigned credits Elsea'stestimony as above set out.Elsea further testified that he talked to Dunn by long-distance telephone that afternoon andagain the following day. He testified:Q. (By Mr. Kennedy) What did you say to Mr. Dunn?A. I told Mr. Dunn I had to come to see him. He said, "What for? " I said "I don'tknow. I have been off for several--" told him when I had been off. He said, "What'swrong with them fellows down there? Christmas holidays is not over yet." I said,"That's what they claim they got rid of me for." He said, "What is your phone number?I'llcall you right back." I gave him my phone number and waited all that afternoon; hedidn't call. The next morning pretty early around 8 or 8:30, it might have been 9 o'clock,Icalled the office; nobody there. I called his residence and he said,"Elsea, the reasonIdidn't call you back, I called down. The boys said that you had been on a non-unionChattanooga and we don't tolerate that a bit. Nothing I can do for you." He hung up.That's all.The next morning, Saturday, January 3, ELsea returned to the project. In the hallway of theCompany's personnel office he met Lawrence Albright, the Respondent Company's generalsuperintendent for boiler work whom he asked to send for Tom West, the steward, andJacquot. The following conversation then took place according to Elsea's testimony:What I said, here is what I said to Mr. Albright when I asked him to send me Fish andTom West. He said, "May I ask thereasonwhy? " I said, "You may. He said, "What isyour name?" I said, "Elsea.""Are you the man they tried to get me to fire yesterday? " I said, "fired? " He said,"Yes, you are the man they wanted me to fire yesterday and I couldn't fire you without337593 0 - 55 - 42 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDsome reason." He said, "You can't go back to that job, Elsea, they will kill you just assure as you go out there.They donetried to kill me," he said,"I just can't let you goon that job at all. The best thing you can do is I'll mark on your termination here sub-ject to rehiring, and for God's sake, don't let them know it."So he wrote this out, you know, wrote this slip out and I told him, I said,"I'm notquitting.Don't get that in your head that I am quitting or resigning." "I'm just fixingthis out like this. You will be subject to coming back then any time." And I have neverbeen able to get back on. When he took the check with my slip, that was all. I've neverbeen able to get back up to May 22 of '53. 9The "slip referred to is a "Notice of Release." It states that Elsea "resigned" and alsoismarked to show him eligible for rehiring. iUElsea testified that he did not read the "Release," merely "stuck it in my pocket."Business Agent Dunn testified he had no recollection of having received any telephone canfrom Elsea "about the first of the year" but that Elsea called him twice in May 1953 and that"the calls weren't over two weeks apart." Dunn testified:Q.When were those two calls?A. I imagine around in May, one was maybe in the middle or first of May, middle ofMay, something like that. I spoke to him twice. One time he was in Ohio when he calledin.He wasn't in Chattanooga. The other time I don't recall whether he was in Chat-tanooga or where he was at.Dunn testified that the second call was from Ohio, related to a grievance, and he told Elsea"to come in and talk it over with me." He further testified:Q. What did he say to that:A.Be glad to.Q. Did he come in and talk to you?A. Certainly.As tothe first call, Dunn testified Elsea asked about a job,and was told there was none atthe time. As to the date of the call Dunn testified:Well, it was before I received this last call from Ohio, I think it was Ohio, I'm not surewhether it was Ohio.I know it was some place in the east that he called me from.From his observation of the witnesses, the entire record considered as a whole,and furtherbecause Elsea impressed the undersigned as an honest and forthright witness while Dunndid not so impress the undersigned but seemed not only seeking to color his testimony butto be concealing facts, the undersigned credits Elsea and finds that on January 2 and 3, 1953,9 There is nothing in the record to show that Elsea applied for reinstatement prior to May4,1953,when his attorney made such an application by letter. Elsea was rehired on thisapplication and returned to work May 22, 1953.w Therelease reads:NOTICE OF RELEASENAMEJ. E. ElseaEMPLOYEE HAS WORKED No HOURS TODAYREASON FOR DISCHARGE:ResignedSUBJECT TO REHIRE:YES.XNOEmp. 3514No.DATE Jan. 3 1953L. A. AlbrightAPPROVED BYonstruction SuperintendentCHECK NUMBER146826IN THE AMOUNT OF $17.14 EBASCO SERVICES INCORPORATED639Elsea spoke to Dunn by long-distance telephone and that on January 3, during the secondtelephone call, as herein found to have taken place, Dunn told Elsea in effect that he had beendischarged because he"had been on a nonunion job in Chattanooga."The respondent Company's general boiler superintendent,Albright,testified that he filledout Elsea's"Release,"inhis own office on the job; that this was a "routine matter" and"common practice at our place";that he did not discharge Elsea and"don't remember thatthey"(the Unions)asked for Elsea's discharge.Albright testified:To the best I can remember,he was brought in to me byFishand he said,"Here's aman that wants his time."Albright further testified that Jacquot did not tell him that Elsea was being discharged andthat"as far as I know he resigned."On cross-examinationAlbrighttestified:Q. Now,then, you talked to Mr.Elsea before you gave him this release that has beenreceived in evidence as General Counsel's Exhibit No. 5. What is your recollection as towhat you said to Mr. Elsea and what he said to you?A. I can'tsay exactly.He talked to me, so many men come and go,I couldn't sayexactlywhat I said and didn'tsay.The signing of that release to me was a routinematter and different men would come in for time,some would quit,some would bebrought in by the steward and say this man is quitting,some would be brought in by thegeneral foreman and say this man is quitting,he wants his time, and that happens sofrequently--When pressed for a definite answer Albright testified:Q. (By Mr. Kennedy) What is your recollection as to what your conversation withMr. Elsea was that morning?A. I probably asked him why he was quitting.Q. I don'twant what probably was said, I want to know what you now recall as towhat your conversation with Mr. Elsea was on the morning that you made out the docu-ment received in evidence as General Counsel's Exhibit 5.A.My only recollection as far as he was concerned would be the same as it would befor any man that was quitting. "Why are you quitting? "Q. (By Trial Examiner Plost) Do you remember saying that to him?A. No, I don't.Albright recalledmeeting Elsea in the hallway of the administration building on the dayof his separation, and recalled speaking to him. With respect to this conversation he testified:Q. (By Trial Examiner)Do you remember saying anything to him?A. Yes,we did, I remember,to the best of my knowledge,seeing him, seeing himup in the Administration Building after he had this notice where he was waiting to gethismoney,and we exchanged a few words up in that building there. (Emphasis supplied.)Q. I see.A. At that time,Ibelieve, the best I can remember,I asked hum why he was quittingand he said something about having been on the job or in St. Louis some place over theChristmas holidays and that some of the boys on the job didn't like it and he was leaving.Albright then testified that he had no present recollection of any conversation with Elseaat the time he filled out Elsea's"Release"and gave it to him.Conclusion as to Albright's TestimonyAs Albright testified he had no recollection of any conversation with Elsea at the time the"Release"was filled out and further testified that his description of the matter, as to timeor parties present,and that his account of the actual writing of the"Release" was merely arecital of the"common practice at our place" and further,inasmuch as Albright remembersmeeting and speaking to Elsea in the hallway of the personnel office,his testimony on thewhole,and in the light of the entire record, serves to corroborate rather than impeach Elsea,although nothing of the actual conversation was recalled by the witness. 640DECISIONSOF NATIONAL LABOR RELATIONS BOARDOn the entire record and from his observation of the witnesses the undersigned is con-vinced that Elsea's account of his meeting and conversation with Albright on January 3, 1953,in the hallway of the Company'spersonnel office represents an accurate version thereofand therefore finds that on January 3, in the conversation,as herein found to have been heldby the two men, Albright told Elsea in effect that the Unions had demanded that he dischargeElsea.The undersigned further finds,despite the wording of the "Release"given Elsea,that on January 3, 1953, Albright discharged Elsea from his employment of the Company'sJoppa project.ConclusionIt has been found herein that the contract entered into and existing between the Respondentsas well as the administrationthereofis illegal.Ithas been found that the Respondent Company discharged James E. Elseaon January 3,1953.Inview of the finding that Elsea was told by Business Agent Blevinsthat he would be"blackballed" for working without a referral at Chattanooga,and told by Dunn onJanuary 3,that "nothing could be done"for him because he had worked on a nonunion job, coupled withthe finding thatAlbrighttoldElsea that theUnions hadrequested his discharge makes itclearlyincumbent on the undersigned to draw the obvious inferencethat the Unionscaused theCompanyto discharge Elsea.Werethe contract between the Respondent Unions and theCompany entirelylegal, theUnions couldonly effect the discharge of an employee for nonpayment of dues.LocalUnionNo. 363 couldlegally discipline Elsea, expell him from membership,or finetiim,but it could not underthe factsherein cause his discharge because he violated unionrules as to employment.The undersigned finds that by entering into, maintaining,continuing in effect and enforcingthe illegal contract,as found herein,and by adhering to the Union's working rules, and bythe discharge of James E. Elsea on the demand of the Unions,the RespondentCompany hasengaged in conduct violative of Section 8 (a) (1) (2)and (3)of theAct. By engaging in andcausing the RespondentCompanyto engage in such conduct and by interfering,coercing,and restraining,employees of the Respondent Company in the exercise of rights guaranteedin Section7 of the Act the RespondentUnions,Internationaland Local363, have violatedSection 8(b) (2) and 8 (b) (1) (A) of the Act.That by the actsand conduct of Business Representative Blevms,in threatening Elseawithloss of employment,Lodge 57 and Local679 engaged in conduct violativeof 8 (b) (1)(A) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of all the Respondents set forth in section III, above,occurring in con-nection with operations described in section I, above, have a close,intimate,and substantialrelation to trade, traffic,and commerce among the several States,and tend to lead to labordisputes burdening and obstructing commerce and the free flow of commerce.V.THE REMEDYSince it has been found that the Respondent Company and the Unions have engaged in un-fair labor practices,itwill be recommended that each of them cease and desist therefromand take certain affirmative action,designed to effectuate the policies of the Act.Ithas been found that the Respondent Company illegally reached an agreement or under-standingwith the Unions under which certain employees had to be cleared by them foremployment,and thereby interfered with,restrained,and coerced employees in their exerciseof the rights guaranteed by the Act and thus contributed assistance to the Respondent Unionsand discriminated in regard to thehireand tenure of James E.Elsea,and thus encourage mem-bership in Local 363. It will be recommended therefore, that the Respondent Company with-draw all recognition from the International and its subordinate Local Unions and cease givingeffect to its 1950 agreement with the Internationalor to any renewal or extension of the agree-ment herein found to be unlawful and invalid,unless and until the International and its LocalUnions shall have been certified, by the Board, as the exclusive representative of the Com-pany's employees. Nothing in this recommendation, however, should be construed to requirethe Respondent Company to vary or abandon those wage, hour, seniority, or other substantive EBASCO SERVICES INCORPORATED641features of the relationship between it and its employees established pursuant to that agree-ment. It will also be recommended that the Respondent Company refrain hereafter from enter-ing into,renewing, or enforcing any arrangement,understanding or commitment,under whichmembership in the Respondent Unions or clearance by them would be required as a conditionof employment either as a matter of contract or in fact, unless reached in a manner permis-sible under the provisos of the Act. It will be recommended that the Respondent Company anditsofficers,agents and representatives,cease and desist from discrimination against em-ployees, as a group or individually, in any like or related manner, with respect to their hire,employment tenure, or any term or condition of their employment, except to the extentpermitted under Section 8 (a) (3) of the Act.Ithas also been found, specifically, in this report, that the Respondent Company, at the re-quest and demand of Local 363, International Brotherhood of Boilermakers, Iron Shipbuildersand Helpers of America, AFL discharged James E. Elsea, thereby discriminating with respectto his hire and tenure of employment and other terms and conditions thereof, it shall, there-fore,be further recommended that the Respondent Company cease and desist from any en-couragement of membership in Local Union 363 by discharging or otherwise discriminatingin the hire or tenure of employment of any of its employees at the illegal request or demandof Local 363, the International, or any of its subordinate Locals or Lodges.Since the record discloses that Elsea has been rehired by the Company no recommendationthat he be reinstated need be made, however, since it has been found that Local 363, theInternational, and the Company are jointly and severally responsible for his discriminatorydischarge, back pay, if any, shall be tolled from the date or rehiring which is found to beMay 22, 1953.Itshall be further recommended that the Respondent Company, the Respondent Inter-national, and its subordinate Local 363, jointly and severally make James E. Elsea wholefor any loss of pay suffered by reason of the discrimination against him, by payment to himof a sum of money equal to that which he normally would have earned from January 3, toMay 22, 1953,lesshisnet earnings during this period.Back pay shall be computed inaccordance with the formula stated in F. W. Woolworth Company. 90 NLRB 289.Since it has likewise been found that District Lodge 57 and its component member LocalNo. 679 have by the conduct of their agent, A. A. Blevens,engaged inconduct violative ofSection 8 (b) (1) (A) of the Act it will be recommended that said Lodge 57 and Local No. 679cease and desist therefrom and take certain affirmative action designed to effectuate thepoliciesof the Act.Upon the basis of the foregoing findings of fact and upon the entire record in the case, theundersigned makesthe following:CONCLUSIONS OF LAW1.Theoperations of Ebasco Services,Incorporated,constitute trade,traffic,and commerceamong the several States within the meaning of Section 2 (6) and (7) of the Act.2.The Respondent Unions, International Brotherhood of Boilermakers, Iron Shipbuildersand Helpers of America, AFL; District Lodge 57 International Brotherhood of Boilermakers,Iron Shipbuilders and Helpers of America, AFL; Local 679, International Brotherhood ofBoilermakers, Iron Shipbuilders and Helpers of America, AFL; and Local 363, Inter-nationalBrotherhood of Boilermakers, Iron Shipbuilders and Helpers of America, AFL,are labor organizations within the meaning of Section 2 (5) of the Act.3.By its agreement, understanding, or commitment with the Respondent InternationalUnion,which in reality required all of the boilermaker employees at its Joppa projectto be cleared by Local 363 for employment; and by the discharge of Elsea, at the requestof the Respondent Local 363 pursuant to the illegal agreement,understanding,or commit-ment, the Respondent Company interfered with, restrained, and coerced its employees intheir exercise of the rights guaranteed in Section 7 of the Act, contributed assistance andsupport to the Respondent Unions, and discriminated with respect to the hire, employmenttenure, and terms and conditions of employment of its employees to encourage membershipin the Respondent Unions. The Respondent Company thereby engaged and has continued toengage in unfair labor practices within the meaning of Section 8 (a) (1), (2), and (3) of the Act.4.By itsentrance into said illegal agreement,understanding,or commitmentwith theRespondent Company, and by causing the Respondent Company to give effect to that agree-ment, and to discharge Elsea, the Respondents Internationaland Local363 restrained andcoerced employeesin their exercise of the rights guaranteed in Section 7 of the Act, andattempted to cause,and did cause the Respondent Company to discriminate against its 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees in order to encourage membership in a labor organization, and thus to commitan unfair labor practice within the meaning of Section 8 (a) (3) of the Act, the RespondentUnions,meaning the International and Local 363, have engaged in unfair labor practiceswithin the meaning of Section 8 (b) (1) (A) and 8 (b) (2) of the Act.5.By interfering with, restraining, and coercing employees in the exercise of the rightsguaranteed in Section 7 of the Act, the Respondents District Lodge 57 and Local 679 haveengaged in unfair labor practices within the meaning of Section 8 (b) (1) (A) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publicationMUTUAL NEWSPAPER PUBLISHING COMPANY, etal.,andOFFICE EMPLOYEES INTERNATIONAL UNION, LOCALNO. 30, AFL, Petitioner. Case No. 21-RC-3195. December30, 1953DECISION AND ORDERUpon a petition duly filed, a hearing was held before ahearing officer of the National Labor Relations Board. Thehearing officer'srulingsmade at the hearing are free fromprejudicial error and are hereby affirmed.The four enterprises involved in this proceeding are TheMutual Newspaper Publishing Company, d/b/a Los AngelesDaily Journal and the Los Angeles News; The IndependentReview Company; Telford Work, d/b/a City NewsServiceofLos Angeles; and The Los Angeles Newspaper ServiceBureau, Inc. The Mutual Publishing Company publishes adailynewspaperwhichspecializes in news of interest tothe legal profession and legal advertising.Italso does asmall amount of commercial printing and prints under con-tractThe Independent Review, a weekly newspaper alsospecializing in legal news and legal advertising.The CityNews Service is engaged in the collection and disseminationof news pertaining to the legal profession in Los AngelesCounty on behalf of 45 newspapers in Los Angeles County.The Los Angeles Newspaper Service Bureau is a local non-profitadvertising agency, all of whose stockholders arenewspapers located in southern California.Itsolicits legaladvertising on behalf of its stockholders.The 3 corporations involved have common ownership andcommon officers and directors. Mr. Telford Work, pro-prietorof the fourth enterprise,owns no stock in any ofthe corporations, but is secretary-treasurer of each,gen-eralmanager of the largest, the Mutual Newspaper PublishingCompany, and drawssalariesfrom 2 of the 3. The 4 compa-nies are housed in the same building and there is some di-vision of employees' time between companies. For the purpose107 NLRB No. 127.